     Case 3:18-cv-00360-MMD-WGC Document 19 Filed 04/27/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                            DISTRICT OF NEVADA


MARCELL WILLIAMS,                    )                  3:18-cv-00360-MMD-WGC
                                     )
                        Plaintiff,   )                  MINUTES OF THE COURT
        vs.                          )
                                     )                  April 27, 2020
GITTERE, et al.,                     )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:         KAREN WALKER             REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Before the court is Plaintiff’s “Motion for Defendants to Show Cause Why They have not
Fully Honored Settlement Agreement” (ECF No. 16). Defendants have responded to Plaintiff’s
motion (ECF No. 18).
       IT IS HEREBY ORDERED that the Clerk shall arrange for a transcript of the June 4,
2019, Early Mediation Conference (ECF No. 12), at the Government’s expense. Copies shall be
provided to Plaintiff and counsel for Defendants.
       IT IS FURTHER ORDERED that Defendants shall provide the court with a copy of the
Settlement Agreement within ten (10) days from the date of this order.

        IT IS FURTHER ORDERED that within ten (10) days from the date of this order,
Plaintiff shall clarify with detail about his claim Defendants have breached the settlement
agreement, which the court assumes resolves around the issue of whether Plaintiff has been seen
by Dr. Wolff and, if so, whether Dr. Wolff has referred Plaintiff for an MRI.

        If the records are not extensive (i.e., less than 50 pages), Defendants shall file under seal
Plaintiff’s medical records within ten (10) days of the date of this order.

                                              DEBRA K. KEMPI, CLERK
                                              By:      /s/______________________
                                                  Deputy Clerk
